Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 December 06, 2018

The Court of Appeals hereby passes the following order:

A19D0182. JAMES ERIC JEFFARES v. TRACY ALVORD, EXECUTIVE
    DIRECTOR.

      Prisoner James Eric Jeffares sought to file a mandamus petition in forma
pauperis. The trial court denied Jeffares’ request on the basis that his pleading showed
an absence of any justiciable issue. Jeffares filed this application for discretionary
appeal from the trial court’s ruling. On November 16, 2018, we ordered Jeffares to
supplement his application within ten days with a stamped “filed” copy of the order
to be appealed. Jeffares has not complied with our order.
      Without the stamped “filed” copy of the order, we cannot ascertain if the
application was filed within 30 days, which is a jurisdictional requirement.1 See OCGA
§ 5-6-35 (d); Boyle v. State, 190 Ga. App. 734, 734 (380 SE2d 57) (1989). Because
Jeffares has not submitted a stamped “filed” copy of the trial court’s order,




      1
         Although the order included with the application does not contain a stamped
“filed” date, it was signed by the judge on September 13, 2018. Based on that date, the
application is untimely.
and because more than ten days have passed since our November 16, 2018, order,
Jeffares’ application is hereby DISMISSED.



                                     Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       12/06/2018
                                             I certi fy that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                             Witness my si gnature and the seal of said court
                                     hereto affixed the day and year last above written.

                                                                                       , Clerk.